Jdlackeord, J.
This was a bill in chancery, filed by William Anthony, administrator of the estate of Jonathan Anthony, deceased. Jonathan A.nthony was the sole heir of James Anthony, deceased. Catharine Anthony and Elisha King, administered on the estate of James Anthony; David Negley, Jesse McCallister, and one Robert Armstrong were the sureties of said administrators. Catharine Anthony and Robert Armstrong are dead. The bill prays for an account of the administration, &c.
This suit is against said King, administrator, said Negley and McCallister, sureties as aforesaid, and the unknown heirs of said Catharine Anthony, administratrix, and the unknown heirs of said Robert Armstrong.
The bill alleges, among other things, that said Catharine Anthony, administratrix as aforesaid, received a large amount of the assets of the estate, and wasted and converted the same to her own use.
Negley and McCallister, two of said sureties, demurred *212generally to the bill; the demurrer was sustained, and the bill dismissed.
J. G. Jones, for the plaintiff.
J. Pitcher, for the defendants.
We think the demurrer in this case ought not to have been sustained. It has been decided, at the present term, that if an administrator commits waste, his sureties are liable, under the statute of 1843, to be sued in chancery by the person interested. Persons et al. v. Crane (1).
This case is governed by the statute of 1838; but the suit is also authorized by that statute. R. S. 1838, p. 191, s. 43.
The objection, therefore, made to the bill by Negley and McCallister, on the ground of their being sureties, is not tenable.

Per Curiam.

The decree is reversed with costs. Cause remanded for further proceedings. Costs here.

 See ante, p. 157.